DETAILED ACTION
This action is in response to communication(s) filed on 12/30/2020.  
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Srivastava et al. (US 2019/0318295) in view of Hibbets et al. (US 2009/0043669).

Regarding claim 1, Shah discloses one or more non-transitory computer-storage media having computer executable instructions embodied thereon that when executed by a computer perform a method of associating a plurality of educational and event resources to a platform issue, the method comprising: 
receiving an indication during a conversion event to a new healthcare IT platform, via a first device at a healthcare facility, of a platform issue comprising a narrative of an issue with the new healthcare IT platform (see Shah; [0022]; FIG. 1 shows a representation of a process flow 100 associated with resolution of user requests received at an information technology (IT) service desk associated with an enterprise.  The process flow 100 depicts a user 102 provisioning a request to an IT service desk 120 associated with an enterprise.  The user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102); 
receiving from a data store a historical plurality of narratives of issues for a healthcare IT platform (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests). 
However, the prior art does not explicitly disclose the following:
comparing the platform issue to the historical plurality of narratives of issues for the healthcare IT platform by applying natural language processing techniques on an indexed data store of navigator and remedy tickets to identify similar platform issues; 
receiving from the data store a plurality of historical educational resources and historical event resources associated with identified similar platform issues; 
determining from the identified similar platform issues a plurality of associated educational resources and one or more associated event resources for the platform issue.
Srivastava in the field of the same endeavor discloses techniques for generating a data model, based on the historical ticket data.  In particular, Srivastava teaches the following:
comparing the platform issue to the historical plurality of narratives of issues for the healthcare IT platform by applying natural language processing techniques on an indexed data store of navigator and remedy tickets to identify similar platform issues (see Srivastava; [0014, 0016]; the cloud platform may generate a ticket data model based on obtaining the historical ticket data. For example, the cloud platform may process the historical ticket data to generate the ticket data model. The ticket data model may analyze the historical ticket data to classify the historical ticket data into a ticket type.  The cloud platform may use the ticket data model to analyze the information included in the ticket data by applying a natural language processing technique and/or a machine learning technique. For example, the cloud platform may parse text associated with the ticket data, and may analyze the parsed text to determine the ticket type of the ticket data. The cloud platform may use the data model to further analyze historical ticket data with the same or similar ticket type); 
receiving from the data store a plurality of historical educational resources and historical event resources associated with identified similar platform issues (see Srivastava; [0017]; the cloud platform may use the data model to generate a set of recommended resolutions for the ticket data, may use the data model to select a particular resolution, and may implement the particular resolution.  The cloud platform may use the ticket data model to process a subset of the historical ticket data (e.g., historical ticket data with the same or similar ticket type) and may generate a set of recommended resolutions based on processing the subset of the historical ticket data); 
determining from the identified similar platform issues a plurality of associated educational resources and one or more associated event resources for the platform issue (see Srivastava; [0018]; the cloud platform may apply a machine learning or a natural language processing technique to determine the particular resolution to select. As an example, the cloud platform may apply a machine learning technique or a natural language processing technique to analyze the set of recommended resolutions).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Srivastava to incorporate techniques for generating a data model, based on the historical ticket data.  One would have been motivated because using a ticket management system to classify and resolve issues may be difficult in situations where different parties interact in a multitude of different situations, creating a massive number of issues to resolve. Manual classification and/or resolution of issues may be impossible when tens of thousands, hundreds of thousands, or even millions of issues need to be resolved and Srivastava improves upon the prior art by utilizing machine learning (see Srivastava; [0002, 0011-0012]). 
However, the prior art does not explicitly disclose the following:
causing to present the plurality of associated educational resources and one or more associated event resources on a second device, wherein the second device is associated with one or more of the one or more associated event resources; 
receiving an indication of one or more of the plurality of associated educational resources of the one or more associated educational resources on the second device; and
causing to present the one or more of the plurality of associated educational resources on the first device.
Hibbets in the field of the same endeavor discloses techniques for providing collaborative support for a service portal.  In particular, Hibbets teaches the following:
causing to present the plurality of associated educational resources and one or more associated event resources on a second device, wherein the second device is associated with one or more of the one or more associated event resources (see Hibbets; [0032]; the second device can be help desk 120 or another 105 user who access the help desk 120 to assist the first user 105.  Furthermore the consolidated help desk 120 can provide a mechanism to enforce the consolidated SLA and provide the collaborative federation team of service agents and vendor service agents. The consolidated help desk 120 can instantiate a ticket for a received technical issue and assign a first available service agent to the ticket.); 
receiving an indication of one or more of the plurality of associated educational resources of the one or more associated educational resources on the second device (see Hibbets; [0088]; the vendor service agent can send a notification of the assigned vendor service agent to the web ticketing system 315 and is updated in the web ticketing according to the update flow diagram as depicted in FIG. 6); and
causing to present the one or more of the plurality of associated educational resources on the first device (see Hibbets; [0063]; if a user selects the community answer forum, the user can be directed to the community answer forum implemented by the community module 325, in step 425. Within the community answer forum, the user can search for answers for his technical issue. The user can also post his technical issue within the community answer forum and request assistance from the user community).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Hibbets in order to incorporate techniques for providing collaborative support for a service portal.  On would have been motivated because for users implementing multiple products and/or services, this conventional method of resolving issues can become daunting. Therefore, the user may have to contact vendor one to resolve issue only to find out that vendor one may point the error back at the database program. Thus, there is a need in the art for a mechanism where users can direct technical issues for a variety of products and/or services at a single point (see Hibbets; [0005]). 

Regarding claim 2, Shah-Srivastava-Hibbets discloses the media of claim 1, wherein the second device is remote from the first device at the healthcare facility (see Hibbets; [0032]; the second device can be help desk 120 or another 105 user who access the help desk 120 to assist the first user 105 which are remotely located from site of the first user 105.  Further same rationale to combine as claim 1).

Regarding claim 3, Shah-Srivastava-Hibbets discloses the media of claim 2, wherein the one or more associated event resources is a coach or expert in conversion of users to new healthcare IT platforms (see Hibbets; [0084]; the service agent may have conducted research to resolve an issue but did not find an answer using the resources of the service portal 115 (knowledgebase, other service agents, etc.  Further same rationale to combine as claim 1).

Regarding claim 4, Shah-Srivastava-Hibbets discloses the media of claim 3, wherein the second device is remote from the first device at the healthcare facility and is associated with the one or more associated event resources (see Hibbets; [0032]; the consolidated help desk 120 can provide a mechanism to enforce the consolidated SLA and provide the collaborative federation team of service agents and vendor service agents. The consolidated help desk 120 can instantiate a ticket for a received technical issue and assign a first available service agent to the ticket. The consolidated help desk 120 can also perform an entitlement check to determine the level of service that the sender of the technical issue is entitled from a basic level to a full level. In the event that the technical issue has to be elevated to a level that involves the collaborative federation, the consolidated help desk 120 can initiate the contact from the service agent to the respective vendor service agent.  Further same rationale to combine as claim 1).

Regarding claim 7, Shah-Srivastava-Hibbets discloses the media of claim 1, wherein the narrative of the issue is received from a user of the new healthcare IT platform and includes textual data including multiple of a summary, a description, a screen shot or a screen capture (see Shah; [0023]; the user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102. The ticket 106 may be forwarded to a client device 112 associated with a triaging agent 110).

Regarding claim(s) 8-11, 14, and 15-18, do(es) not teach or further define over the limitation in claim(s) 1-4 and 7 respectively.  Therefore claim(s) 8-11, 14, and 15-18 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-4 and 7 respectively.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Srivastava et al. (US 2019/0318295) in view of Hibbets et al. (US 2009/0043669) in view of Wamberg et a. (US 2014/0310198).

Regarding claim 5, Shah-Srivastava-Hibbets discloses the invention substantially, however the prior art does not explicitly disclose the media of claim 1, wherein the one or more associated educational resources comprise a plurality of training modules to educate a user of the new healthcare IT platform.
	Wamberg in the field of the same endeavor discloses techniques for employer/employee communications having controlled channels where the employee receives personalized, targeted and filtered communications.  In particular, Wamberg teaches the following:
wherein the one or more associated educational resources comprise a plurality of training modules to educate a user of the new healthcare IT platform (see Wamberg; [0107]; the user selects the training, such as CME, on the appropriate channel.  Once selected, then at step 1504 the platform will display lists that identify the desired CME course subject or other relevant training courses).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Wamberg to incorporate techniques for employer/employee communications having controlled channels where the employee receives personalized, targeted and filtered communications.  One would have been motivated because there is a need for an employer/employee platform where data channels are personalized based on an individual's employment specialty, and filtered so that only collaborators can communicate (see Wamberg; [0007]).

Regarding claim 6, Shah-Srivastava-Hibbets-Wamberg discloses the media of claim 6, further comprising: causing to present the one or more associated educational resources on the first device to a user of the new healthcare IT platform (see Wamberg; [0107]; the user selects the training, such as CME, on the appropriate channel.  Once selected, then at step 1504 the platform will display lists that identify the desired CME course subject or other relevant training courses.  Further same rationale to combine as claim 5).

Regarding claim(s) 12-13 and 19-20, do(es) not teach or further define over the limitation in claim(s) 5-6 respectively.  Therefore claim(s) 12-13 and 19-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 5-6 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451